PER CURIAM:
Vernon Corneilus Bryant, Jr., appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. See United States v. Bryant, No. 4:04-cr-00075-D-3 (E.D.N.C. June 17, 2010); United States v. Hood, 556 F.3d 226 (4th Cir.), cert, denied, — U.S. -, 130 S.Ct. 321, 175 L.Ed.2d 212 (2009) (noting that defendant convicted of a crack offense, but sentenced pursuant to a mandatory statutory minimum sentence, is ineligible for a reduction under § 3582(c)(2)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.